Title: From George Washington to John Hancock, 19 January 1781
From: Washington, George
To: Hancock, John


                        

                            
                            Dear Sir.
                            Head Quarters 19th Jany 1781
                        
                        My Aide de Camp Col. Laurens is charged with a commission of the most critical importance from Congress to
                            the Court of Versailles. The Alliance Frigate is ordered to convey him to France, but from the exhausted state of our
                            continental resources in every department, delays which would be fatal to the objects of his mission are to be apprehended
                            unless the influence of yr Exy or the assistance of your state can be obtained in manning and fitting the Vessel for
                            sea—In these circumstances there is new reason to rejoice that Your Excellency fills a station, which gives efficacy to
                            your constant desire of promoting the general interest—The urgency of the present business demands every effort of
                            influence and authority, and gives Yr Excellency an opportunity of rendering the most essential service to the United
                            States, by interposing as far as may be consistent such measures as will give instant dispatch to the Frigate—Persuaded
                            that it is sufficient to apprise Yr Excellency of the occasion to engage you to correspondent exertions—I will only add
                            the assurances of esteem and respect with which I am Dr Sir Yr Most Obedt and Most Hbe Servt
                        
                            Go: Washington
                        
                    